Maysa Mounla-Sakkal appeals a district court grant of summary judgment for defendants in this employment discrimination action filed, inter alia, under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. RApp. P. 34(a).
Mounla-Sakkal filed her complaint and two amended complaints by counsel in the district court alleging that she was dismissed from her position as a resident with the defendant hospital because of her national origin and because of her religion. Defendants moved for summary judgment, *415and plaintiff responded in opposition. The district court granted defendants’ motion and entered judgment accordingly. Plaintiff filed a timely notice of appeal.
Upon de novo review, see Brooks v. American Broad. Cos., 932 F.2d 495, 500 (6th Cir.1991), we affirm the judgment for the reasons stated by the district court in its memorandum opinion and order filed May 18, 2000. Essentially, plaintiff did not establish a prima facie case of discrimination under Title VII or Ohio law. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973); Little Forest Med. Ctr. of Akron v. Ohio Civil Rights Comm’n, 61 Ohio St.3d 607, 575 N.E.2d 1164, 1167 (Ohio 1991). Plaintiffs remaining claims on appeal are conclusory and without any factual basis in the record.
For the foregoing reasons, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.